Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.74 FUND PARTICIPATION AGREEMENT By and Among Strong Investor Services, Inc. Strong Investments, Inc. and ING Life Insurance And Annuity Company ING Life Insurance and Annuity Company ("ING Life"), Strong Investor Services, Inc., (the "Company"), acting as the transfer agent for the registered open-end management investment companies (each a "Fund" or collectively the "Funds") as set forth on Schedule A to this Agreement, whose shares are or may be distributed by Strong Investments, Inc. (the "Distributor") hereby agree to an arrangement whereby the Fund shall be made available to serve as underlying investment media for qualified Variable Annuity Contracts ("Contracts") to be issued by ING Life. « Establishment of Accounts; Availability of Fund . « ING Life represents that it has established Variable Annuity Accounts B, C, D and F and may establish such other accounts as may be set forth in Schedule B attached hereto and as may be amended from time to time with the mutual consent of the parties hereto (the "Separate Account(s)"), each of which is a separate account under Connecticut Insurance law, and has registered or will register each of the Separate Accounts (except for such Separate Accounts for which no such registration is required) as a unit investment trust under the Investment Company Act of 1940 (the "1940 Act"), to serve as an investment vehicle for the Contracts. Each Contract provides for the allocation of net amounts received by ING Life to a Separate Account for investment in the shares of one or more specified open-end management investment companies available through that Separate Account as underlying investment media. Selection of a particular investment management company and changes therein from time to time are made by the participant or Contract owner (Owner), as applicable under a particular Contract. « ING Life, Company and Distributor desire to facilitate the purchase and redemption of shares of the Funds by ING Life for the Separate Accounts through one or more omnibus accounts, which number shall be as mutually agreed upon by the parties, in each Fund (each an Account), to be maintained of record by ING Life, subject to the terms and conditions of this Agreement. Each Account shall be opened based upon the information contained in Schedule C to this Agreement, unless ING Life and Company mutually agree to use the National Securities Clearing Corporation (NSCC) Fund/SERV System (Fund/SERV). If Fund/SERV is to be used, each Account shall be opened following ING Lifes satisfactory completion and transmission to Distributor of the appropriate information through Fund/SERV necessary to establish a new Account and Distributors receipt of such information. In connection with each Account, ING Life represents, warrants and certifies that it is authorized to act on behalf of each Owner effecting transactions in the Account and that the Account information communicated to Distributor, including ING Lifes taxpayer ID number, is accurate and correct. « The Fund shall designate each Account with an account number. Account numbers shall be the means of identification when the parties are transacting in the Accounts. Company agrees to cause the Accounts to be kept open on each Fund's books regardless of a lack of activity or small position size except to the extent ING Life takes specific action to close an Account or to the extent the Fund's prospectus reserves the right to close accounts which are inactive or of a small position size. In the latter two cases, Company shall give prior notice to ING Life before closing an Account. « ING Life agrees to provide Company, (i) with respect to Investor Class shares of the Funds, by the 15th day of each month, with a report which indicates the number of Owners that hold, through a Contract, Active Interests in each Separate Account as of the last day of the prior month (an Active Interest shall mean an Owner that holds a positive dollar balance as of the last day of the prior month) and (ii) any other information as Company or Distributor may reasonably request concerning the Owners as may be necessary or advisable to enable Company and Distributor to comply with applicable laws, including state Blue Sky laws relating to the sales of Fund shares to the Accounts. « Pricing Information; Orders; Settlement . « Distributor will make shares available to be purchased by ING Life on behalf of each Separate Account on each day that the New York Stock Exchange, Inc. ("NYSE") is open for trading, and will accept redemption orders from ING Life, on behalf of each Separate Account at the net asset value applicable to each order on those days on which the Funds net asset value is calculated (collectively, a "Business Day"). Fund shares shall be purchased and redeemed in such quantity and at such time determined by ING Life to be necessary to meet the requirements of those Contracts for which the Fund(s) serve as underlying investment media. The Board of Directors of the Fund (hereinafter the "Board") may at any time, refuse to sell shares of any Fund to any person, or suspend or terminate the offering of shares of any Fund if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of the Board, acting in good faith and in the best interests of the shareholders of any Fund and in compliance with their fiduciary obligations under federal and/or any applicable state laws, necessary in the best interests of the shareholders of any Fund. « Distributor will provide to ING Life closing net asset value, dividend and capital gain information each Business Day. Absent extraordinary circumstances, Distributor shall provide or cause to be provided to ING Life such information by 7 p.m. Eastern Time. For purposes of this Section 2(b), extraordinary circumstances shall include, but are not limited to, systems related issues, delayed receipt of pricing information from pricing vendors, power outages, market hour extensions and security pricing issues. ING Life will send via facsimile or electronic transmission to the Fund or its 2 specified agent orders to purchase and/or redeem Fund shares by 9 a.m. Eastern Time the following Business Day. Payment for net purchases will be wired by ING Life to an account designated by the Fund to coincide with the order for shares of the Fund. « Distributor hereby appoints ING Life as its agent for the limited purpose of accepting purchase, exchange and redemption orders for Fund shares relating to the Contracts from Owners (Instructions). The date an Instruction is received by ING Life in proper form shall be considered the Trade Date. Instructions received from any distributor of the Contracts (including affiliates of ING Life) by ING Life, acting as agent for the Fund, prior to the close of the NYSE (the Close of Trading) on any given Business Day will be executed by Distributor at the net asset value determined as of the Close of Trading on such Business Day, provided that Distributor receives written (or facsimile) notice of such Instruction by 9 a.m. Eastern Time on the next following Business Day. Any Instructions received by ING Life, acting as agent, on a Business Day but after the Close of Trading will be executed by Distributor at the net asset value determined as of the Close of Trading on the next Business Day following the Trade Date, provided that Distributor receives written (or facsimile) notice of such Instruction by 9 a.m. Eastern Time on the second Business Day following the Trade Date. « ING Life will use its best efforts to wire payment, or arrange for payment to be wired, for purchase orders, in immediately available funds, to a Fund custodial account or accounts designated by Distributor by 2:00 p.m., Eastern Time, but in any event no later than 4:00 p.m., Eastern Time on the same Business Day following the Trade Date. ING Life agrees that if it fails to comply with conditions set forth in this Section 2(d), then, at the option of Distributor, (i) the transaction may be canceled, or (ii) the transaction may be processed at the next-determined net asset value for the applicable Fund after purchase order funds are received. In such event, ING Life shall indemnify and hold harmless Company, Distributor and the applicable Fund from any liabilities, costs and damages either may suffer as a result of such failure. « Except as set forth in this Section 2(e), Company or its designees will wire payment, or arrange for payment to be wired, for redemption orders, in immediately available funds, to an account or accounts designated by ING Life, as soon as possible, but in any event no later than 4 p.m. Eastern Time on the same Business Day such redemption orders are received by Distributor in conformance with Section 2(c). In the event that Company fails to provide payment by such 4 p.m. deadline, Company shall reimburse ING Life for overdraft bank charges incurred by ING Life resulting from such failure. ING Life acknowledges and agrees that Company has the right to extend settlement from time to time. Accordingly, the deadline and reimbursement provisions set forth in this Section 2(e) shall not apply to situations wherein settlement is extended. Should Company need to extend the settlement on a trade, it shall contact ING Life to discuss the extension; provided, however, that any such extension shall not relieve Company of its settlement obligations under applicable law. For purposes of determining the length of settlement, Company agrees to treat Owners who hold shares through the Separate Accounts no less favorably than other shareholders of the Funds. Each wire transfer of redemption proceeds shall indicate, 3 on the Federal Funds wire system, the amount attributable to each Fund; provided, however, that if the number of entries would be too great to be transmitted through the Federal Funds wire system, Company shall, on the day the wire is sent, fax such entries to ING Life or, if possible, send via direct or indirect systems access until otherwise directed by ING Life in writing. « In lieu of applicable provisions set forth in paragraphs 2(a) through 2(e) above, the parties may agree to provide pricing information, execute orders and wire payments for purchases and redemptions through NSCCs Fund/SERV system in which case such activities will be governed by the provisions set forth in Schedule D to this Agreement. « Each party has the right to rely on written information or confirmations provided by the other party (or by any affiliate of the other party), and shall not be liable in the event that an error is a result of any misinformation supplied by the other party. « Upon Companys or Distributors request, ING Life shall provide copies of historical records relating to transactions between the Funds and Contracts or Owners investing in such Funds, written communications regarding the Funds to or from such persons, and other materials, in each case, as may reasonably be requested to enable Distributor or any other designated entity, including without limitation, auditors, investment advisers, or transfer agents of the Funds to monitor and review the services being provided under this Agreement, or to comply with any request of a governmental body or self-regulatory organization or a shareholder. ING Life also agrees that ING Life will permit Company, Distributor or the Funds, or any duly designated representative to have reasonable access to ING Lifes personnel and records in order to facilitate the monitoring of the quality of the services being provided under this Agreement. « ING Life shall assume responsibility as herein described for any loss to Company, Distributor or to a Fund caused by a cancellation or correction made to an Instruction by an Owner subsequent to the date such Instruction has been received by ING Life and originally relayed to Distributor, and ING Life will immediately pay such loss to Distributor or such Fund upon ING Lifes receipt of written notification, with supporting data. ING Life shall not accept any conditional orders. Distributor may in its sole discretion accept or reject an as of order. If an as of order is accepted by Distributor, ING Life agrees to indemnify the applicable Fund for any damage to the Fund or its shareholders caused by the acceptance of such order. « Price Errors . (i) Notification . If an adjustment is required in accordance with a Funds then current policies on reimbursement (Fund Reimbursement Policies) to correct any error in the computation of the net asset value of Fund shares (Price Error), Company or Distributor shall notify ING Life as soon as practicable after discovering the Price Error. Notice may be made via facsimile or via direct or indirect systems 4 access and shall state the incorrect price, the correct price and, to the extent communicated to the Funds other shareholders, the reason for the price change. (ii) Underpayments . If a Price Error causes a Separate Account to receive less than the amount to which it otherwise would have been entitled, Company shall make all necessary adjustments (subject to the Fund Reimbursement Policies and the policies set forth in Section 2(J)(v)) so that the Separate Account receives the amount to which it would have been entitled. (iii) Overpayments . If a Price Error causes a Separate Account to receive more than the amount to which it otherwise would have been entitled, ING Life, when requested by Company (in accordance with the Fund Reimbursement Policies and the policies set forth in Section 2(j)(v)), shall use its best efforts to collect such excess amounts from the applicable customers. (iv) Company shall reimburse ING Life for all mutually agreed upon , reasonable and necessary out-of-pocket expenses incurred by ING Life for payroll overtime, stationery and postage in adjusting Owner accounts affected by a Price Error described in Sections 2(j)(ii) and 2(j)(iii). ING Life shall use its best efforts to mitigate all expenses which may be reimbursable under this section 2(j)(iv) and agrees that payroll overtime shall not include any time spent programming computers or otherwise customizing ING Life's recordkeeping system. Upon requesting reimbursement, ING Life shall present an itemized bill to Company detailing the costs for which it seeks reimbursement. (v) Fund Reimbursement Policies . Company agrees to treat ING Lifes customers no less favorably than Company treats other Fund shareholders in applying the provisions of Section 2 (j), subdivisions (ii) and (iii). « ING Life agrees that the purchase, exchange and redemption of shares of the Funds named in Schedule A offered by the then current prospectus and statement of additional information of the Fund shall be subject to the provisions of such prospectus and statement of additional information. « Maintenance of Records/Servicing Fees. « In the event that the parties have executed and agreed to be bound by the terms of the Investment Company Institutes Standard Networking Agreement (the NSCC Agreement) and have filed executed copies with the NSCC, recordkeeping and other administrative services to Owners specified in the NSCC Agreement shall be the responsibility of the party indicated in the NSCC Agreement. In all other cases, and for those recordkeeping and administrative services not otherwise addressed in the NSCC Agreement, the provision of shareholder, recordkeeping and administrative services to the Owners shall be the responsibility of ING Life and shall not be the responsibility of Company, Distributor or the Funds. Neither the Funds, Company nor Distributor shall maintain separate accounts or records for the Owners. ING Life shall maintain and preserve all records as required by law to be maintained and 5 preserved in connection with providing the services and in making shares of the Funds available to the Plans. « ING Life will be recognized as the sole shareholder of Fund shares purchased under this Agreement. It is further recognized that there will be a substantial savings in administrative expense and recordkeeping expenses by virtue of having one shareholder rather than multiple shareholders. In consideration of the performance by ING Life of the services set forth in Schedule E, Company agrees to pay to ING Life a servicing fee based in an amount and as set forth in Schedule A. The parties agree that the fees are solely for shareholder servicing and other administrative services provided by ING Life and do not constitute payment in any manner for investment advisory, distribution, trustee, or custodial services. All fees shall be considered final unless disputed by ING Life in writing within 60 days of the receipt. The Fund, Company and Distributor shall pay no fee or other compensation to ING Life under this Agreement, and ING Life shall pay no fee or other compensation to the Fund, Company or Distributor, except as provided herein and in Schedule A attached hereto and made a part of this Agreement as may be amended from time to time with the mutual consent of the parties hereto. 4. Compliance with Laws . Company, Distributor and ING Life shall comply with all laws, rules and regulations applicable to them in connection with the performance of their respective obligations under this Agreement, or applicable to the performance of their respective businesses. « Owner Communications/Fund Expenses. « (Moved to fee section, 3(b))All expenses incident to performance by each party of its respective duties under this Agreement shall be paid by that party, unless otherwise specified in this Agreement. « The Fund or the Distributor shall provide to ING Life, at a single location designated by ING Life, periodic fund reports to shareholders, fund proxy materials and other materials that are required by law to be sent to Owners. In addition, the Fund or the Distributor shall provide ING Life, at such single location, with a sufficient quantity of Fund prospectuses, statements of additional information and any supplements to any of these materials, to be used in connection with the offerings and transactions 6 contemplated by this Agreement. Except as set forth in Section 10(c), neither the Funds, Company nor Distributor shall be responsible for the cost of distributing the above materials to Owners. « ING Life shall not bear any of the expenses for the cost of registration of the Funds' shares, preparation of the Funds' prospectuses, proxy materials and reports, and the preparation of other related statements and notices required by law. « Representation and Warranties . « ING Life . ING Life acknowledges, represents and warrants: « That it (1) is a life insurance company organized under the laws of the State of Connecticut, (2) is in good standing in that jurisdiction, (3) is in material compliance with all applicable federal and state insurance laws, (4) is duly licensed and authorized to conduct business in every jurisdiction where such license or authorization is required, and will maintain such license or authorization in effect at all times during the term of this Agreement, (5) has full authority to enter into this Agreement and carry out its obligations pursuant to its terms, (6) is registered as a transfer agent pursuant to Section 17A of the Securities Exchange Act of 1934, as amended or is not required to be registered as such, (7) is registered as a broker-dealer with the SEC, or is not required to be registered as such; « That it is authorized under the Contracts to (1) provide administrative services to the Owners and (2) facilitate transactions in the Fund through the Separate Accounts; « That the receipt of the fees described in Section 3(b) of this Agreement by ING Life and the provision of the services to the Owners under this Agreement by ING Life does not and shall not constitute a non-exempt prohibited transaction as such term is defined in Section 406 of ERISA and Section 4975 of the Code; « That it is not and shall not be a fiduciary with respect to the provision of the services for any Owner as such term is defined in Section 3(21) of the Employee Retirement Income Security Act of 1974, as amended (ERISA), and Section 4975 of the Internal Revenue Code of 1986, as amended (the Code); « That this Agreement constitutes the legal, valid and binding obligation of ING Life and is enforceable against ING Life in accordance with its terms; « That no consent or authorization of, filing with, or other act by or in respect of any governmental authority is required in connection with the execution, delivery, performance, validity or enforceability of this Agreement; « That the execution, performance and delivery of this Agreement shall not result in ING Life violating any applicable law or breaching or otherwise impairing any of its contractual obligations; 7 (viii) That for purposes of tax treatment, the Contracts are qualified contracts, and as such, only qualified contracts will use the Funds as an investment option; and (ix) That (1) shares of the Fund, including shares that fund the Contracts, are owned by non-insurance company shareholders; (2) the Fund's Board will take action in accordance with what it believes to be in the best interests of all Fund shareholders, including, but not limited to, liquidating, dissolving or merging the Fund assets into another registered open-end management investment company; and (3) the Board will not refrain from taking any such action or delay taking any such action due to any regulatory requirements that may apply specifically to ING Life and any other insurance company shareholders, including, but not limited to, obtaining an order of the Securities and Exchange Commission (SEC) to permit a substitution of shares of another fund for Fund shares. (x) ING Life agrees that it and its agents shall not, without the written consent of the Fund or Distributor, make representations concerning the Fund or its shares except those contained in the then current prospectuses and in current printed sales literature approved by or deemed approved by the Fund or Distributor. (b) Representations of Company and Distributor .
